DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments are not persuasive since the art of record discloses a similar process that makes an indistinguishable product. The Roe U.S. Patent 9,527,046 B1 reference discloses in the claims abstract and bridge of columns 15 and 16 passing a laser beam through oxygen infused water stabilized by a flow path arrangement 100, the laser beam having a wavelength of 331 nm and then measuring the bubble formation size. It is noted that the exposure of oxygenated water is a process that would create nascent oxygen. The instant product as claimed does not overcome the art of record. Therefore the arguments are not persuasive and the previous rejections stand. Although the reference does not disclose the exact steps of production, although the focus of the application is not the disclosed passage, the product produced is not patentably distinguishable from the instant claims. The applicant has not present any direct evidence (direct comparison) that the product disclosed in the prior art is distinguishable from the instant claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
The Examiner notes there is no explicit claim limitation for Henry’s Law.  Applicant’s has asserted that it has acted as its own lexicographer by discloser of invention, however that is asking the Examiner to read the specification into the term and improperly apply it the claims. The term “stabilized” has a common meaning of "will retain most of the gas fora much longer time period e.g. weeks or months when the mixture is maintained at atmospheric pressure”. Since the specification may not read into the claims, the plain meaning will be used for examination of the claims.  Taking the plain meaning of “stabilized” as "make or become unlikely to change, fail, or decline", the applicant has not demonstrated that the oxygen infused water of Richardson is “unlikely to change, fail, or decline”.  The applicant merely presents allegations and does not present direct comparative factual evidence to the contrary. As there is no evidence to show that the claimed product is patentably distinct from the product of Richardson, the rejection as discussed in the non-final office should been maintained. This action is final and the rejections are repeated since the arguments are not found persuasive.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roe U.S. Patent 9,527,046.
 With respect to claims 1-8, the Roe reference discloses a product indistinguishable from the instant claims. The Roe reference discloses a similar process that makes an indistinguishable product. The Roe reference discloses in the claims abstract and bridge of columns 15 and 16 passing a laser beam through oxygen infused water stabilized by a flow path arrangement 100, the laser beam having a wavelength of 331 nm and then measuring the bubble formation size. It is noted that the exposure of oxygenated water is a process that would create nascent oxygen. The instant product as claimed does not overcome the art of record. Although the reference does not disclose the exact steps of production, although the focus of the application is not the disclosed passage, the product produced is not patentably distinguishable from the instant claims. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774